EXHIBIT 10.2

AMENDMENT TO FRAMEWORK AGREEMENT

THIS AMENDMENT TO FRAMEWORK AGREEMENT, dated as of September 11, 2009 (this
“Amendment”), is by and between NRDC ACQUISITION CORP., a Delaware corporation
(the “Company”), and NRDC CAPITAL MANAGEMENT, LLC, a Delaware limited liability
company (the “Sponsor”).

WHEREAS, the Company and the Sponsor are parties to that certain Framework
Agreement dated as of August 7, 2009 (the “Framework Agreement ”); and

WHEREAS, the parties desire to amend the Framework Agreement upon the terms and
conditions herein provided.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

1. Definitions. Capitalized terms use herein and not otherwise defined herein
shall have the meanings ascribed to them in the Framework Agreement.

2. Amendment to Framework Agreement.

(a) Section 3.17 of the Framework Agreement is hereby amended by deleting the
words “CS Capital Advisors, LLC” and inserting in lieu thereof the words “CSCA
Capital Advisors, LLC”.

(b) Exhibit A-1 to the Framework Agreement is hereby deleted in its entirety and
replaced with Exhibit A-1 attached hereto.

(c) Exhibit A-2 to the Framework Agreement is hereby deleted in its entirety and
replaced with Exhibit A-2 attached hereto.

(d) Exhibit A-3 to the Framework Agreement is hereby deleted in its entirety and
replaced with Exhibit A-3 attached hereto.

3. Amendment. All references in the Framework Agreement (and in the other
agreements, documents and instruments entered into in connection therewith) to
the “Framework Agreement” shall be deemed for all purposes to refer to the
Framework Agreement, as amended by this Amendment.

4. Remaining Provisions of Framework Agreement. Except as expressly provided
herein, the provisions of the Framework Agreement shall remain in full force and
effect in accordance with their terms and shall be unaffected by this Amendment.

5. Counterparts. This Amendment may be executed in counterparts, each of which
when executed shall be deemed an original and both of which when executed shall
be deemed one and the same instrument.

6. Headings. The headings to this Amendment are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

7. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to the
principles of conflicts of law of any jurisdiction.

1



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Amendment has been duly executed and delivered by the
authorized officers of each of the undersigned as of the date first above
written.

 

 

 

NRDC ACQUISITION CORP.

     

 

 

By:

 

/s/ Richard A. Baker  

 

 

Name: Richard A. Baker

 

 

Title: CEO

     

 

 

     

 

 

NRDC CAPITAL MANAGEMENT, LLC

     

 

 

By:

 

/s/ Francis Casale     

 

 

Name: Francis Casale

 

 

Title: Secretary

 



--------------------------------------------------------------------------------

EXHIBIT A-1

Form of Initial Charter Amendment

 

 

--------------------------------------------------------------------------------

SECOND CERTIFICATE OF AMENDMENT TO THE
SECOND AMENDED AND RESTATED CERTIFICATE OF INCORPORATION

OF

NRDC ACQUISITION CORP.

PURSUANT TO SECTION 242 OF THE GENERAL CORPORATION LAW
OF THE STATE OF DELAWARE

NRDC Acquisition Corp. (the “ Corporation”), a corporation organized and
existing under and by virtue of the provisions of the General Corporation Law of
the State of Delaware (the “ General Corporation Law”), hereby certifies that:

1. The Corporation’s original Certificate of Incorporation was filed in the
office of the Secretary of State of the State of Delaware on July 10, 2007, its
Amended and Restated Certificate of Incorporation was filed in the office of the
Secretary of the State of Delaware on July 25, 2007, its Second Amended and
Restated Certificate of Incorporation was filed in the office of the Secretary
of the State of Delaware on September 4, 2007 and its Certificate of Amendment
to the Second Amended and Restated Certificate of Incorporation was filed in the
office of the Secretary of the State of Delaware on October 19, 2007 (the “
Second Amended and Restated Certificate of Incorporation”).

2. The Board of Directors of the Corporation, pursuant to Section 242 of the
General Corporation Law, duly adopted a resolution setting forth proposed
amendments to the Second Amended and Restated Certificate of Incorporation and
declaring such amendments advisable. The stockholders of the Corporation,
pursuant to Section 242 of the General Corporation Law, duly approved and
adopted such proposed amendment at a special meeting of stockholders duly called
and held upon notice in accordance with Section 222 of the General Corporation
Law.

3. The Second Amended and Restated Certificate of Incorporation is hereby
amended by deleting the first two sentences of ARTICLE Sixth thereof in their
entirety and inserting the following in lieu thereof:

“The introduction and the following provisions (A) through (G) of this ARTICLE
SIXTH shall apply during the period commencing upon the filing of this Second
Amended and Restated Certificate of Incorporation and terminating upon the
consummation of any Business Combination (as defined below), and may not be
amended during the Target Business Acquisition Period (as defined below) except
as provided in subparagraph (G) of this ARTICLE SIXTH. A “ Business Combination”
shall mean the (i) acquisition by the Corporation of one or more assets or
control of one or more operating businesses (collectively, the “ Target
Business”), through a merger, capital stock exchange, stock purchase, asset
acquisition or other similar business combination having, collectively, a fair
market value (as calculated in accordance with the requirements set forth below)
of at least 80% of the amount in the Trust Fund (excluding the deferred
underwriting discounts and commissions and taxes payable ) at the time of such
acquisition; provided, that any acquisition of multiple assets or operating
businesses shall occur contemporaneously with one another; or (ii) consummation
of substantially all of the transactions contemplated by the Framework
Agreement, dated as of August 7, 2009, by and between the Corporation and NRDC
Capital Management, LLC (the “Framework Transaction”).”

[The remainder of this page has been left intentionally blank.]

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, NRDC Acquisition Corp. has caused this Certificate of
Amendment to be signed by ____________________, its Chief Executive Officer, on
the ___ day of October, 2009.

_____________________________
[Name], Chief Executive Officer

 



--------------------------------------------------------------------------------

EXHIBIT A-2

Form of Second Charter Amendment

 



--------------------------------------------------------------------------------

THIRD CERTIFICATE OF AMENDMENT TO THE
SECOND AMENDED AND RESTATED CERTIFICATE OF INCORPORATION

OF

NRDC ACQUISITION CORP.

PURSUANT TO SECTION 242 OF THE GENERAL CORPORATION LAW
OF THE STATE OF DELAWARE

NRDC Acquisition Corp. (the “ Corporation”), a corporation organized and
existing under and by virtue of the provisions of the General Corporation Law of
the State of Delaware (the “ General Corporation Law”), hereby certifies that:

1. The Corporation’s original Certificate of Incorporation was filed in the
office of the Secretary of State of the State of Delaware on July 10, 2007, its
Amended and Restated Certificate of Incorporation was filed in the office of the
Secretary of the State of Delaware on July 25, 2007, its Second Amended and
Restated Certificate of Incorporation was filed in the office of the Secretary
of the State of Delaware on September 4, 2007, its Certificate of Amendment to
the Second Amended and Restated Certificate of Incorporation was filed in the
office of the Secretary of the State of Delaware on October 19, 2007 and its
Second Certificate of Amendment to the Second Amended and Restated Certificate
of Incorporation was filed in the office of the Secretary of State of Delaware
on October [•], 2009 (the “ Second Amended and Restated Certificate of
Incorporation”).

2. The Board of Directors of the Corporation, pursuant to Section 242 of the
General Corporation Law, duly adopted a resolution setting forth proposed
amendments to the Second Amended and Restated Certificate of Incorporation and
declaring such amendments advisable. The stockholders of the Corporation,
pursuant to Section 242 of the General Corporation Law, duly approved and
adopted such proposed amendment at a special meeting of stockholders duly called
and held upon notice in accordance with Section 222 of the General Corporation
Law.

3. The Second Amended and Restated Certificate of Incorporation is hereby
amended by deleting ARTICLE Fifth thereof in its entirety and inserting the
following in lieu thereof:

“ARTICLE Fifth: Reserved.”

[The remainder of this page has been left intentionally blank.]

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, NRDC Acquisition Corp. has caused this Certificate of
Amendment to be signed by ____________________, its Chief Executive Officer, on
the ___ day of October, 2009.

 

 

 

 

 

_____________________________ 

 

 

[Name], Chief Executive Officer

 



--------------------------------------------------------------------------------

EXHIBIT A-3

Form of Third Charter Amendment

 

 

--------------------------------------------------------------------------------

FOURTH CERTIFICATE OF AMENDMENT TO THE
SECOND AMENDED AND RESTATED CERTIFICATE OF INCORPORATION

OF

NRDC ACQUISITION CORP.

PURSUANT TO SECTION 242 OF THE GENERAL CORPORATION LAW
OF THE STATE OF DELAWARE

NRDC Acquisition Corp. (the “ Corporation”), a corporation organized and
existing under and by virtue of the provisions of the General Corporation Law of
the State of Delaware (the “ General Corporation Law”), hereby certifies that:

1. The Corporation’s original Certificate of Incorporation was filed in the
office of the Secretary of State of the State of Delaware on July 10, 2007, its
Amended and Restated Certificate of Incorporation was filed in the office of the
Secretary of the State of Delaware on July 25, 2007, its Second Amended and
Restated Certificate of Incorporation was filed in the office of the Secretary
of the State of Delaware on September 4, 2007, its Certificate of Amendment to
the Second Amended and Restated Certificate of Incorporation was filed in the
office of the Secretary of the State of Delaware on October 19, 2007, its Second
Certificate of Amendment to the Second Amended and Restated Certificate of
Incorporation was filed in the office of the Secretary of State of Delaware on
October [•], 2009 and its Third Certificate of Amendment to the Second Amended
and Restated Certificate of Incorporation was filed in the office of the
Secretary of State of Delaware on October [•], 2009 (the “ Second Amended and
Restated Certificate of Incorporation”).

2. The Board of Directors of the Corporation, pursuant to Section 242 of the
General Corporation Law, duly adopted a resolution setting forth proposed
amendments to the Second Amended and Restated Certificate of Incorporation and
declaring such amendments advisable. The stockholders of the Corporation,
pursuant to Section 242 of the General Corporation Law, duly approved and
adopted such proposed amendment at a special meeting of stockholders duly called
and held upon notice in accordance with Section 222 of the General Corporation
Law.

3. The Second Amended and Restated Certificate of Incorporation is hereby
amended by deleting ARTICLE First thereof in its entirety and inserting the
following in lieu thereof:

“ARTICLE First: The name of the Corporation is “Retail Opportunity Investments
Corp.” (hereinafter sometimes referred to as the “ Corporation”).”

4. The Second Amended and Restated Certificate of Incorporation is hereby
amended by deleting the proviso in the second sentence of ARTICLE Third thereof
in its entirety.

5. The Second Amended and Restated Certificate of Incorporation is hereby
amended by deleting paragraph (a) of ARTICLE Fourth thereof in its entirety and
inserting the following in lieu thereof:

“(a) Authorized Shares of Stock. The total number of shares of all classes of
capital stock which the Corporation shall have authority to issue is 550,000,000
shares, of which:

(i) 500,000,000 shares shall be Common Stock of the par value of $0.0001 per
share (the “ Common Stock”); and

(ii) 50,000,000 shares shall be Preferred Stock of the par value of $0.0001 per
share (the “ Preferred Stock”).

Effective at 4:01 p.m., eastern time, on September 4, 2007 (the “ Effective
Time”), each five (5) shares of Common Stock of the Corporation issued and
outstanding immediately prior to the Effective Time (the “ Old Common Stock”)
shall be automatically reclassified as and split (the “ Reclassification”),
without any further action, into six (6) fully-paid and nonassessable shares of
Common Stock of the Corporation, par value $.0001 per share (the “ New Common
Stock”).

 



--------------------------------------------------------------------------------

Each stock certificate that, immediately prior to the Effective Time,
represented shares of Old Common Stock (a “Certificate”) will from and after the
Effective Time represent, automatically and without the necessity of
surrendering the same for exchange, the number of shares of New Common Stock,
rounded down to the nearest whole number, determined by multiplying the number
of shares of Old Common Stock represented by such Certificate immediately prior
to the Effective Time by six fifths (6/5). No fractional shares of New Common
Stock of the Corporation shall be issued in the Reclassification.”

6. The Second Amended and Restated Certificate of Incorporation is hereby
amended by deleting ARTICLE Sixth thereof in its entirety and inserting the
following in lieu thereof:

“ARTICLE Sixth:

(a) Definitions. For the purpose of this Second Amended and Restated Certificate
of Incorporation, the following terms shall have the following meanings:

“ Aggregate Stock Ownership Limit” shall mean not more than 9.8 percent (in
value or in number of shares, whichever is more restrictive) of the aggregate of
the outstanding shares of Capital Stock.

“ Beneficial Ownership” shall mean ownership of Capital Stock by a Person,
whether the interest in the shares of Capital Stock is held directly or
indirectly (including by a nominee), and shall include interests that would be
treated as owned through the application of Section 544 of the Code, as modified
by Section 856(h)(1)(B) of the Code. The terms “ Beneficial Owner,” ‘
‘Beneficially Owns” and “ Beneficially Owned” shall have the correlative
meanings.

“ Business Day” shall mean any day, other than a Saturday or Sunday, that is
neither a legal holiday nor a day on which banking institutions in New York City
are authorized or required by law, regulation or executive order to close.

“ Capital Stock” shall mean all classes or series of stock of the Corporation,
including, without limitation, Common Stock and Preferred Stock.

“ Charitable Beneficiary” shall mean one or more beneficiaries of the Trust as
determined pursuant to clause (c)(vi) of this ARTICLE SIXTH, provided that each
such organization must be described in Section 501(c)(3) of the Code and
contributions to each such organization must be eligible for deduction under
each of Sections 170(b)(1)(A), 2055 and 2522 of the Code.

“ Common Stock Ownership Limit” shall mean not more than 9.8 percent (in value
or in number of shares, whichever is more restrictive) of the aggregate of the
outstanding shares of Common Stock of the Corporation.

“ Constructive Ownership” shall mean ownership of Capital Stock by a Person,
whether the interest in the shares of Capital Stock is held directly or
indirectly (including by a nominee), and shall include interests that would be
treated as owned through the application of Section 318(a) of the Code, as
modified by Section 856(d)(5) of the Code. The terms “ Constructive Owner,” “
Constructively Owns” and “ Constructively Owned” shall have the correlative
meanings.

“ Excepted Holder” shall mean a stockholder of the Corporation for whom an
Excepted Holder Limit is created by this Second Amended and Restated Certificate
of Incorporation or by the Board of Directors pursuant to clause (b)(vii) of
this ARTICLE SIXTH.

“ Excepted Holder Limit” shall mean, provided that the affected Excepted Holder
agrees to comply with the requirements established by the Board of Directors
pursuant to clause (b)(vii) of this ARTICLE SIXTH and subject to adjustment
pursuant to clause (b)(viii) of this ARTICLE SIXTH, the percentage limit
established by the Board of Directors pursuant to clause (b)(vii) of this
ARTICLE SIXTH.

“ Excess Securities” shall have the meaning set forth clause (b)(i)(B)(1) of
this ARTICLE SIXTH.

2



--------------------------------------------------------------------------------

“ Initial Date” shall mean the date upon which the Second Amended and Restated
Certificate of Incorporation containing this ARTICLE SIXTH are accepted for
record by the Delaware Secretary of State.

“ IPO” shall mean the Corporation’s initial public offering.

“ Market Price” on any date shall mean, with respect to any class or series of
outstanding shares of Capital Stock, the Closing Price for such Capital Stock on
such date. The “ Closing Price” on any date shall mean the last sale price for
such Capital Stock, regular way, or, in case no such sale takes place on such
day, the average of the closing bid and asked prices, regular way, for such
Capital Stock, in either case as reported in the principal consolidated
transaction reporting system with respect to securities listed or admitted to
trading on the NYSE Amex or, if such Capital Stock is not listed or admitted to
trading on the NYSE Amex, as reported on the principal consolidated transaction
reporting system with respect to securities listed on the principal national
securities exchange on which such Capital Stock is listed or admitted to trading
or, if such Capital Stock is not listed or admitted to trading on any national
securities exchange, the last quoted price, or, if not so quoted, the average of
the high bid and low asked prices in the over-the-counter market, as reported by
the principal automated quotation system that may then be in use or, if such
Capital Stock is not quoted by any such system, the average of the closing bid
and asked prices as furnished by a professional market maker making a market in
such Capital Stock selected by the Board of Directors of the Corporation or, in
the event that no trading price is available for such Capital Stock, the fair
market value of the Capital Stock, as determined in good faith by the Board of
Directors of the Corporation.

“ Person” shall mean an individual, corporation, partnership, estate, trust
(including a trust qualified under Sections 401(a) or 501(c)(17) of the Code), a
portion of a trust permanently set aside for or to be used exclusively for the
purposes described in Section 642(c) of the Code, association, private
foundation within the meaning of Section 509(a) of the Code, joint stock company
or other entity and also includes a group as that term is used for purposes of
Section 13(d)(3) of the Securities Exchange Act of 1934, as amended, and a group
to which an Excepted Holder Limit applies.

“ Prohibited Owner” shall mean, with respect to any purported Transfer, any
Person who, but for the provisions of clause (b)(i) of this ARTICLE SIXTH, would
Beneficially Own or Constructively Own shares of Capital Stock in excess of the
Aggregate Stock Ownership Limit, and if appropriate in the context, shall also
mean any Person who would have been the record owner of the shares that the
Prohibited Owner would have so owned.

“ Restriction Termination Date” shall mean the first day after the Initial Date
on which the Corporation determines pursuant to ARTICLE FIFTH above that it is
no longer in the best interests of the Corporation to attempt to, or continue
to, qualify as a REIT or that compliance with the restrictions and limitations
on Beneficial Ownership, Constructive Ownership and Transfers of shares of
Capital Stock set forth herein is no longer required in order for the
Corporation to qualify as a REIT.

“ Transfer” shall mean any issuance, sale, transfer, gift, assignment, devise or
other disposition, as well as any other event that causes any Person to acquire
Beneficial Ownership or Constructive Ownership, or any agreement to take any
such actions or cause any such events, of Capital Stock or the right to vote or
receive dividends on Capital Stock, including (a) the granting or exercise of
any option (or any disposition of any option), (b) any disposition of any
securities or rights convertible into or exchangeable for Capital Stock or any
interest in Capital Stock or any exercise of any such conversion or exchange
right and (c) Transfers of interests in other entities that result in changes in
Beneficial Ownership or Constructive Ownership of Capital Stock; in each case,
whether voluntary or involuntary, whether owned of record, Constructively Owned
or Beneficially Owned and whether by operation of law or

3



--------------------------------------------------------------------------------

otherwise. The terms “ Transferring” and “ Transferred” shall have the
correlative meanings.

“ Trust” shall mean any trust provided for in clause (c)(i) of this ARTICLE
SIXTH.

“ Trustee” shall mean the Person unaffiliated with the Corporation and a
Prohibited Owner, that is appointed by the Corporation to serve as trustee of
the Trust.

(b) Capital Stock.

(i) Ownership Limitations. During the period commencing on the Initial Date and
prior to the Restriction Termination Date, but subject to clause (d) of this
ARTICLE SIXTH:

(A) Basic Restrictions.

(1) (x) No Person, other than an Excepted Holder, shall Beneficially Own or
Constructively Own shares of Capital Stock in excess of the Aggregate Stock
Ownership Limit, (y) no Person, other than an Excepted Holder, shall
Beneficially Own or Constructively Own shares of Common Stock in excess of the
Common Stock Ownership Limit and (z) no Excepted Holder shall Beneficially Own
or Constructively Own shares of Capital Stock in excess of the Excepted Holder
Limit for such Excepted Holder.

(2) No Person shall Beneficially Own or Constructively Own shares of Capital
Stock to the extent that such Beneficial Ownership or Constructive Ownership of
Capital Stock would result in the Corporation being “closely held” within the
meaning of Section 856(h) of the Code (without regard to whether the ownership
interest is held during the last half of a taxable year), or otherwise failing
to qualify as a REIT (including, but not limited to, Beneficial Ownership or
Constructive Ownership that would result in the Corporation owning (actually or
Constructively) an interest in a tenant that is described in Section
856(d)(2)(B) of the Code if the income derived by the Corporation from such
tenant could cause the Corporation to fail to satisfy any of the gross income
requirements of Section 856(c) of the Code).

(3) Any Transfer of shares of Capital Stock that, if effective, would result in
the Capital Stock being beneficially owned by less than 100 Persons (determined
under the principles of Section 856(a)(5) of the Code) shall be void ab initio,
and the intended transferee shall acquire no rights in such shares of Capital
Stock.

(B) Transfer in Trust. If any Transfer of shares of Capital Stock or other event
occurs which, if effective, would result in any Person Beneficially Owning or
Constructively Owning shares of Capital Stock in violation of clause
(b)(i)(A)(1) or (2) of this ARTICLE SIXTH,

(1) then (x) that number of shares of the Capital Stock the Beneficial Ownership
or Constructive Ownership of which otherwise would cause such Person to violate
clause (b)(i)(A)(1) or (2) of this ARTICLE SIXTH (rounded up to the nearest
whole share) (“ Excess Securities”) shall be automatically transferred to a
Trust for the benefit of a Charitable Beneficiary, as described in clause (c) of
this ARTICLE SIXTH, effective as of the close of business on the Business Day
prior to the date of such Transfer, and such Person shall acquire no rights in
such shares or (y) the Corporation shall, at its option, redeem such Excess
Securities from the transferor, in the case of a Transfer, or person, in the
case of another event, for, at its option, cash, a note or other securities of
the Corporation; or

(2) if the transfer to the Trust described in clause (A) of this sentence would
not be effective for any reason to prevent the violation of clause

4



--------------------------------------------------------------------------------

(b)(i)(A)(1) or (2) of this ARTICLE SIXTH, then the Transfer of the Excess
Securities shall be void ab initio, and the intended transferee shall acquire no
rights in such shares of Capital Stock.

(ii) Remedies for Breach. If the Board of Directors of the Corporation or any
duly authorized committee thereof shall at any time determine in good faith that
a Transfer or other event has taken place that results in a violation of clause
(b)(i) of this ARTICLE SIXTH or that a Person intends to acquire or has
attempted to acquire Beneficial Ownership or Constructive Ownership of any
shares of Capital Stock in violation of clause (b)(i) of this ARTICLE SIXTH
(whether or not such violation is intended), the Board of Directors or a
committee thereof shall take such action as it deems advisable to refuse to give
effect to or to prevent such Transfer or other event, including, without
limitation, causing the Corporation to redeem shares, refusing to give effect to
such Transfer on the books of the Corporation or instituting proceedings to
enjoin such Transfer or other event; provided, however, that any Transfer or
attempted Transfer or other event in violation of clause (b)(i) of this ARTICLE
SIXTH shall automatically result in the transfer to the Trust described above,
and, where applicable, such Transfer (or other event) shall be void ab initio as
provided above irrespective of any action (or non-action) by the Board of
Directors or a committee thereof.

(iii) Notice of Restricted Transfer. Any Person who acquires or attempts or
intends to acquire Beneficial Ownership or Constructive Ownership of shares of
Capital Stock that will or may violate clause (b)(i)(A)(1) of this ARTICLE SIXTH
or any Person who would have owned shares of Capital Stock that resulted in a
transfer to the Trust pursuant to the provisions of clause (b)(i)(B) of this
ARTICLE SIXTH shall immediately give written notice to the Corporation of such
event or, in the case of such a proposed or attempted transaction, give at least
15 days prior written notice, and shall provide to the Corporation such other
information as the Corporation may request in order to determine the effect, if
any, of such Transfer on the Corporation’s qualification as a REIT.

(iv) Owners Required To Provide Information. From the Initial Date and prior to
the Restriction Termination Date:

(A) every owner of five percent or more (or such lower percentage as required by
the Code or the U.S. Treasury Department regulations promulgated thereunder) of
the outstanding shares of Capital Stock, within 30 days after the end of each
taxable year, shall give written notice to the Corporation stating the name and
address of such owner, the number of shares of Capital Stock and other shares of
the Capital Stock Beneficially Owned and a description of the manner in which
such shares are held. Each such owner shall provide to the Corporation such
additional information as the Corporation may request in order to determine the
effect, if any, of such Beneficial Ownership on the Corporation’s qualification
as a REIT and to ensure compliance with the Aggregate Stock Ownership Limit; and

(B) each Person who is a Beneficial Owner or Constructive Owner of Capital Stock
and each Person (including the stockholder of record) who is holding Capital
Stock for a Beneficial Owner or Constructive Owner shall provide to the
Corporation such information as the Corporation may request, in good faith, in
order to determine the Corporation’s qualification as a REIT and to comply with
requirements of any taxing authority or governmental authority or to determine
such compliance.

(v) Remedies Not Limited. Subject to ARTICLE FIFTH, nothing contained in this
clause (b) shall limit the authority of the Board of Directors of the
Corporation to take such other action as it deems necessary or advisable to
protect the Corporation and the interests of its stockholders in preserving the
Corporation’s qualification as a REIT.

(vi) Ambiguity. In the case of an ambiguity in the application of any of the
provisions of this clause (b), clause (c), or any definition contained in clause
(a), the

5



--------------------------------------------------------------------------------

Board of Directors of the Corporation shall have the power to determine the
application of the provisions of this clause (b) or clause (c) or any such
definition with respect to any situation based on the facts known to it. In the
event this clause (b) or clause (c) requires an action by the Board of Directors
and this Second Amended and Restated Certificate of Incorporation fails to
provide specific guidance with respect to such action, the Board of Directors
shall have the power to determine the action to be taken so long as such action
is not contrary to the provisions of clauses (a), (b) or (c) of this ARTICLE
SIXTH. Absent a decision to the contrary by the Board of Directors (which the
Board may make in its sole and absolute discretion), if a Person would have (but
for the remedies set forth in clause (b)(ii) of this ARTICLE SIXTH) acquired
Beneficial Ownership or Constructive Ownership of Capital Stock in violation of
clause (b)(i) of this ARTICLE SIXTH, such remedies (as applicable) shall apply
first to the shares of Capital Stock which, but for such remedies, would have
been Beneficially Owned or Constructively Owned (but not actually owned) by such
Person, pro rata among the Persons who actually own such shares of Capital Stock
based upon the relative number of the shares of Capital Stock held by each such
Person.

(vii) Exceptions.

(A) Subject to clause (b)(i)(A)(2) of this ARTICLE SIXTH, the Board of Directors
of the Corporation, in its sole discretion, may exempt (prospectively or
retroactively) a Person from the Aggregate Stock Ownership Limit and the Common
Stock Ownership Limit, as the case may be, and may establish or increase an
Excepted Holder Limit for such Person if:

(1) the Board of Directors obtains such representations and undertakings from
such Person as are reasonably necessary to ascertain that no individual’s
Beneficial Ownership or Constructive Ownership of such shares of Capital Stock
will violate clause (b)(i)(A)(2) of this ARTICLE SIXTH;

(2) such Person does not and represents that it will not own, actually or
Constructively, an interest in a tenant of the Corporation (or a tenant of any
entity owned or controlled by the Corporation) that would cause the Corporation
to own, actually or Constructively, more than a 9.9% interest (as set forth in
Section 856(d)(2)(B) of the Code) in such tenant and the Board of Directors
obtains such representations and undertakings from such Person as are reasonably
necessary to ascertain this fact (for this purpose, a tenant from whom the
Corporation (or an entity owned or controlled by the Corporation) derives (and
is expected to continue to derive) a sufficiently small amount of revenue such
that, in the opinion of the Board of Directors of the Corporation, rent from
such tenant would not adversely affect the Corporation’s ability to qualify as a
REIT shall not be treated as a tenant of the Corporation); and

(3) such Person agrees that any violation or attempted violation of such
representations or undertakings (or other action which is contrary to the
restrictions contained in clause (b)(i) through clause (b)(vi) of this ARTICLE
SIXTH) will result in such shares of Capital Stock being automatically
transferred to a Trust in accordance with clause (b)(i)(B) and clause (c) of
this ARTICLE SIXTH.

(B) Prior to granting any exception pursuant to clause (b)(vii)(A) of this
ARTICLE SIXTH, the Board of Directors of the Corporation may require a ruling
from the Internal Revenue Service, or an opinion of counsel, in either case in
form and substance satisfactory to the Board of Directors in its sole
discretion, as it may deem necessary or advisable in order to determine or
ensure the Corporation’s status as a REIT. Notwithstanding the receipt of any
ruling or opinion, the Board of Directors may impose such conditions or
restrictions as it deems appropriate in connection with granting such exception.

6



--------------------------------------------------------------------------------

(C) Subject to clause (b)(i)(A)(2) of this ARTICLE SIXTH an underwriter which
participates in a public offering or a private placement of Capital Stock (or
securities convertible into or exchangeable for Capital Stock) may Beneficially
Own or Constructively Own shares of Capital Stock (or securities convertible
into or exchangeable for Capital Stock) in excess of the Aggregate Stock
Ownership Limit, the Common Stock Ownership Limit, or both such limits, but only
to the extent necessary to facilitate such public offering or private placement.

(D) The Board of Directors may only reduce the Excepted Holder Limit for an
Excepted Holder: (1) with the written consent of such Excepted Holder at any
time, or (2) pursuant to the terms and conditions of the agreements and
undertakings entered into with such Excepted Holder in connection with the
establishment of the Excepted Holder Limit for that Excepted Holder. No Excepted
Holder Limit shall be reduced to a percentage that is less than the Common Stock
Ownership Limit.

(viii) Increase in Aggregate Stock Ownership and Common Stock Ownership Limits.
Subject to clause (b)(i)(A)(2) of this ARTICLE SIXTH, the Board of Directors may
from time to time increase the Common Stock Ownership Limit and the Aggregate
Stock Ownership Limit for one or more Persons and decrease the Common Stock
Ownership Limit and the Aggregate Stock Ownership Limit for all other Persons;
provided, however, that the decreased Common Stock Ownership Limit and/or
Aggregate Stock Ownership Limit will not be effective for any Person whose
percentage ownership in Common Stock is in excess of such decreased Common Stock
Ownership Limit and/or whose percentage ownership in Capital Stock is in excess
of such decreased Aggregate Stock Ownership Limit, as applicable, until such
time as such Person’s percentage of Common Stock equals or falls below the
decreased Common Stock Ownership Limit and/or such Person’s percentage of
Capital Stock equals or falls below the decreased Aggregate Stock Ownership
Limit, as applicable, but any further acquisition of Capital Stock in excess of
such percentage ownership of Common Stock and/or Capital Stock will be in
violation of the Common Stock Ownership Limit and/or Aggregate Stock Ownership
Limit, as applicable, and, provided further, that the new Common Stock Ownership
Limit and/or Aggregate Stock Ownership Limit would not allow five or fewer
Persons to Beneficially Own or Constructively Own more than 49.9% in value of
the outstanding Capital Stock.

(ix) Legend. Each certificate for shares of Capital Stock, if certificated, or
the written statement of information in lieu of a certificate shall bear
substantially the following legend:

The shares represented by this certificate are subject to restrictions on
Beneficial Ownership and Constructive Ownership and Transfer for the purpose,
among others, of the Corporation’s maintenance of its qualification as a Real
Estate Investment Trust under the Code. Subject to certain further restrictions
and except as expressly provided in this Second Amended and Restated Certificate
of Incorporation, (i) no Person may Beneficially Own or Constructively Own
shares of the Corporation’s Common Stock in excess of 9.8 percent (in value or
number of shares) of the outstanding shares of Common Stock of the Corporation
unless such Person is an Excepted Holder (in which case the Excepted Holder
Limit shall be applicable); (ii) no Person may Beneficially Own or
Constructively Own shares of Capital Stock of the Corporation in excess of 9.8
percent (in value or number of shares) of the total outstanding shares of
Capital Stock of the Corporation, unless such Person is an Excepted Holder (in
which case the Excepted Holder Limit shall be applicable); (iii) no Person may
Beneficially Own or Constructively Own Capital Stock that would result in the
Corporation being “closely held” under Section 856(h) of the Code or otherwise
cause the Corporation to fail to qualify as a REIT; and (iv) no Person may
Transfer shares of Capital Stock if such Transfer would result in the Capital
Stock of the Corporation being owned by fewer than 100 Persons. Any Person who
Beneficially Owns or Constructively Owns or

7



--------------------------------------------------------------------------------

attempts to Beneficially Own or Constructively Own shares of Capital Stock which
causes or will cause a Person to Beneficially Own or Constructively Own shares
of Capital Stock in excess or in violation of the above limitations must
immediately notify the Corporation. If the restrictions on transfer or ownership
provided in (i), (ii) or (iii) above are violated, the shares of Capital Stock
in excess or in violation of the above limitations will be (x) automatically
transferred to a Trustee of a Trust for the benefit of one or more Charitable
Beneficiaries or (y) the Corporation shall, at its option, redeem such shares of
Capital Stock from the transferor, in the case of a Transfer, or person, in the
case of another event, for, at its option, cash, a note or other securities of
the Corporation. In addition, the Corporation may redeem shares upon the terms
and conditions specified by the Board of Directors in its sole discretion if the
Board of Directors determines that ownership or a Transfer or other event may
violate the restrictions described above. Furthermore, if the ownership
restriction provided in (iv) above would be violated or upon the occurrence of
certain events, attempted Transfers in violation of the restrictions described
above may be void ab initio. All capitalized terms in this legend have the
meanings defined in the Second Amended and Restated Certificate of Incorporation
of the Corporation, as the same may be amended from time to time, a copy of
which, including the restrictions on transfer and ownership, will be furnished
to each holder of Capital Stock of the Corporation on request and without
charge. Requests for such a copy may be directed to the Secretary of the
Corporation at its principal office.

Instead of the foregoing legend, the certificate or written statement of
information in lieu of a certificate may state that the Corporation will furnish
a full statement about certain restrictions on transferability to a stockholder
on request and without charge.

(c) Transfer of Capital Stock in Trust.

(i) Ownership in Trust. Upon any purported Transfer or other event described in
clause (b)(i)(B) of this ARTICLE SIXTH that would result in a transfer of shares
of Capital Stock to a Trust, such shares of Capital Stock shall be deemed to
have been transferred to the Trustee as trustee of a Trust for the exclusive
benefit of one or more Charitable Beneficiaries. Such transfer to the Trustee
shall be deemed to be effective as of the close of business on the Business Day
prior to the purported Transfer or other event that results in the transfer to
the Trust pursuant to clause (b)(i)(B) of this ARTICLE SIXTH. The Trustee shall
be appointed by the Corporation and shall be a Person unaffiliated with the
Corporation and any Prohibited Owner. Each Charitable Beneficiary shall be
designated by the Corporation as provided in clause (c)(vi) of this ARTICLE
SIXTH.

(ii) Status of Shares Held by the Trustee. Shares of Capital Stock held by the
Trustee shall be issued and outstanding shares of Capital Stock of the
Corporation. The Prohibited Owner shall have no rights in the shares held by the
Trustee. The Prohibited Owner shall not benefit economically from ownership of
any shares held in trust by the Trustee, shall have no rights to dividends or
other distributions and shall not possess any rights to vote or other rights
attributable to the shares held in the Trust.

(iii) Dividend and Voting Rights. The Trustee shall have all voting rights and
rights to dividends or other distributions with respect to shares of Capital
Stock held in the Trust, which rights shall be exercised for the exclusive
benefit of the Charitable Beneficiary. Any dividend or other distribution paid
prior to the discovery by the Corporation that the shares of Capital Stock have
been transferred to the Trustee shall be paid by the recipient of such dividend
or distribution to the Trustee upon demand and any dividend or other
distribution authorized but unpaid shall be paid when due to the Trustee. Any
dividend or distribution so paid to the Trustee shall be held in trust for the
Charitable Beneficiary. The Prohibited Owner shall have no voting rights with

8



--------------------------------------------------------------------------------

respect to shares held in the Trust and, subject to Delaware law, effective as
of the date that the shares of Capital Stock have been transferred to the
Trustee, the Trustee shall have the authority (at the Trustee’s sole discretion)
(A) to rescind as void any vote cast by a Prohibited Owner prior to the
discovery by the Corporation that the shares of Capital Stock have been
transferred to the Trustee and (B) to recast such vote in accordance with the
desires of the Trustee acting for the benefit of the Charitable Beneficiary;
provided, however, that if the Corporation has already taken irreversible
corporate action, then the Trustee shall not have the authority to rescind and
recast such vote. Notwithstanding the provisions of this ARTICLE SIXTH, until
the Corporation has received notification that shares of Capital Stock have been
transferred into a Trust, the Corporation shall be entitled to rely on its share
transfer and other stockholder records for purposes of preparing lists of
stockholders entitled to vote at meetings, determining the validity and
authority of proxies and otherwise conducting votes of stockholders.

(iv) Sale of Shares by Trustee. Within 20 days of receiving notice from the
Corporation that shares of Capital Stock have been transferred to the Trust, the
Trustee of the Trust shall sell the shares held in the Trust to a person,
designated by the Trustee, whose ownership of the shares will not violate the
ownership limitations set forth in clause (b)(i)(A) of this ARTICLE SIXTH. Upon
such sale, the interest of the Charitable Beneficiary in the shares sold shall
terminate and the Trustee shall distribute the net proceeds of the sale to the
Prohibited Owner and to the Charitable Beneficiary as provided in this clause
(c)(iv). The Prohibited Owner shall receive the lesser of (A) the price paid by
the Prohibited Owner for the shares or, if the Prohibited Owner did not give
value for the shares in connection with the event causing the shares to be held
in the Trust (e.g., in the case of a gift, devise or other such transaction),
the Market Price of the shares on the day of the event causing the shares to be
held in the Trust and (B) the price per share received by the Trustee (net of
any commissions and other expenses of sale) from the sale or other disposition
of the shares held in the Trust. The Trustee may reduce the amount payable to
the Prohibited Owner by the amount of dividends and distributions which have
been paid to the Prohibited Owner and are owed by the Prohibited Owner to the
Trustee pursuant to clause (c)(iii) of this ARTICLE SIXTH. Any net sales
proceeds in excess of the amount payable to the Prohibited Owner shall be
immediately paid to the Charitable Beneficiary. If, prior to the discovery by
the Corporation that shares of Capital Stock have been transferred to the
Trustee, such shares are sold by a Prohibited Owner, then (A) such shares shall
be deemed to have been sold on behalf of the Trust and (B) to the extent that
the Prohibited Owner received an amount for such shares that exceeds the amount
that such Prohibited Owner was entitled to receive pursuant to this clause
(c)(iv), such excess shall be paid to the Trustee upon demand.

(v) Purchase Right in Stock Transferred to the Trustee. Shares of Capital Stock
transferred to the Trustee shall be deemed to have been offered for sale to the
Corporation, or its designee, at a price per share equal to the lesser of (A)
the price per share in the transaction that resulted in such transfer to the
Trust (or, in the case of a devise or gift, the Market Price at the time of such
devise or gift) and (B) the Market Price on the date the Corporation, or its
designee, accepts such offer. The Corporation may reduce the amount payable to
the Prohibited Owner by the amount of dividends and distributions which has been
paid to the Prohibited Owner and are owed by the Prohibited Owner to the Trustee
pursuant to clause (c)(iii). The Corporation may pay the amount of such
reduction to the Trustee for the benefit of the Charitable Beneficiary. The
Corporation shall have the right to accept such offer until the Trustee has sold
the shares held in the Trust pursuant to clause (c)(iv) of this ARTICLE SIXTH.
Upon such a sale to the Corporation, the interest of the Charitable

9



--------------------------------------------------------------------------------

Beneficiary in the shares sold shall terminate and the Trustee shall distribute
the net proceeds of the sale to the Prohibited Owner.

(vi) Designation of Charitable Beneficiaries. By written notice to the Trustee,
the Corporation shall designate one or more nonprofit organizations to be the
Charitable Beneficiary of the interest in the Trust such that the shares of
Capital Stock held in the Trust would not violate the restrictions set forth in
clause (b)(i)(A) of this ARTICLE SIXTH in the hands of such Charitable
Beneficiary.

(d) NYSE Amex Transactions. Nothing in this ARTICLE SIXTH shall preclude the
settlement of any transaction entered into through the facilities of the NYSE
Amex or any other national securities exchange or automated inter-dealer
quotation system. The fact that the settlement of any transaction occurs shall
not negate the effect of any other provision of this ARTICLE SIXTH and any
transferee in such a transaction shall be subject to all of the provisions and
limitations set forth in this ARTICLE SIXTH.

(e) Enforcement. The Corporation is authorized specifically to seek equitable
relief, including injunctive relief, to enforce the provisions of this ARTICLE
SIXTH.

(f) Non-Waiver. No delay or failure on the part of the Corporation or the Board
of Directors in exercising any right hereunder shall operate as a waiver of any
right of the Corporation or the Board of Directors, as the case may be, except
to the extent specifically waived in writing.”

7. The Second Amended and Restated Certificate of Incorporation is hereby
amended by deleting the first five sentences of ARTICLE Seventh thereof.

[The remainder of this page has been left intentionally blank.]

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, NRDC Acquisition Corp. has caused this Certificate of
Amendment to be signed by ____________________, its Chief Executive Officer, on
the ___ day of October, 2009.

 

 

 

 

 

_____________________________ 

 

 

[Name], Chief Executive Officer

 

--------------------------------------------------------------------------------